1
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Consumer Information & Insurance Oversight
200 Independence Avenue SW
Washington, DC 20201

Date:

June 18, 2013

From:

Gary Cohen, CMS Deputy Administrator and Director
Center for Consumer Information and Insurance Oversight
Cindy Mann, CMS Deputy Administrator and Director
Center for Medicaid and CHIP Services

Subject: Guidance on State Alternative Applications for Health Coverage
Purpose and Scope of Guidance
Beginning on October 1, 2013, the new Health Insurance Marketplace, also known as the
Affordable Insurance Exchanges (Exchanges), and State Medicaid and Children’s Health
Insurance Program (CHIP) agencies will use a single, streamlined application to determine
eligibility for enrollment in Qualified Health Plans (QHPs) through the Marketplace, and for
insurance affordability programs including advance payments of the premium tax credit
(APTCs), cost-sharing reductions (CSRs), Medicaid, and CHIP.
On April 30, 2013, CMS released the model single, streamlined application for coverage through
the Marketplace and insurance affordability programs. The model single, streamlined application
is available for review at http://www.cms.gov. This application, in both its paper and online
versions, will be the sole application used by the Federally-facilitated Marketplace to facilitate
eligibility determinations and enrollment in health coverage. State-based Marketplaces, as well
as Medicaid and CHIP agencies, may choose to use the model single, streamlined application, or
may develop an alternative single, streamlined application that is approved by CMS. In States
utilizing the Federally-facilitated Marketplace, the Medicaid and/or CHIP agency may develop
an alternative application, but the Medicaid and/or CHIP agency must still be able to accept and
process the paper version of the model single, streamlined application if an applicant for
coverage submits it. This guidance is intended to provide background on the development,
review and approval of alternative applications.
Designing an Alternative Application
States may submit for approval an alternative application that can be tailored to accommodate
state preferences and policies, while also reflecting the general principles of the model
application and complying with the applicable provision of law, as described below. This
section outlines the parameters for creating an alternative application and also identifies areas
where a formal approval of modifications to the model application is not needed.

2
General Principles
States must adhere to regulations implementing the Affordable Care Act in the area of
applications, eligibility standards, verifications, determinations, and coordination in developing
alternative applications. States should be guided by the model application and CMS expects
State-based Marketplaces, Medicaid and CHIP agencies to collaborate in the development of
alternative applications to the maximum extent possible (see specifically, 42 CFR 435.907,
435.911, 435.945-435.956 and 435.1200, 457.330-457.380, and 45 CFR 155.300-155.320 and
155.405). Some examples of the aspects of the application that are minimally required for
alternative application approval include:
1. An alternative application must request information necessary for determining eligibility for
coverage in a Qualified Health Plan (QHP) and all insurance affordability programs. The
law requires that one application be used for all programs under the Affordable Care Act to
ensure a proper adjudication of eligibility, minimize burden on applicants who may not know
which program they are eligible for and allow households with members eligible for different
programs to apply using a single application. States must include all questions that will help
the relevant entity or entities determine whether an applicant is potentially eligible for
coverage through a QHP and any insurance affordability program, even if the agency making
available the application will not be the entity processing certain portions of the application.
For example, Medicaid and CHIP agencies must include questions about access to employersponsored health coverage on their paper applications, though the responses may not affect
eligibility for Medicaid or CHIP coverage. On an online application, system logic should
trigger these questions to appear only when an applicant does not appear eligible for
Medicaid and CHIP based on their attestations. It is important to note, too, that Medicaid
and CHIP agencies do not need to ask questions related to QHP enrollment such as Special
Enrollment Periods or tobacco use.
Likewise, because an individual cannot be eligible for APTC if he or she is eligible for
Medicaid or CHIP, a State-based Marketplace must ask applicants to provide answers to
questions relating to Medicaid eligibility. Additionally, states must include non-MAGI
screening questions related to disability and long-term care needs, though states may seek to
adjust these questions to more specifically fit the non-MAGI standards in that state.
2. States must only ask questions that are necessary for determining eligibility for coverage in a
Qualified Health Plan (QHP) and all insurance affordability programs, or for the
administration of these programs. Questions that are not essential to these purposes or
programs cannot be required. For example, in accordance with 42 CFR 435.907, states may
not request citizenship and immigration information from “non-applicants,” or individuals
who are identified on an application of an individual who is applying for coverage but who
are themselves not applying for coverage. Requests for Social Security Numbers of nonapplicants must be optional. Please see page 5 for information on multi-benefit applications.
3. Requests for information from application filers should minimize the burden on the applying
household. For State-based Marketplaces, this includes providing two paths in the application
such that individuals who opt to not receive financial assistance do not need to answer
financial assistance questions. For example, online applications must be structured in a

3
dynamic manner, so that questions that are specific to an insurance affordability program are
only asked of individuals who appear eligible for that program. These program-specific
questions are outlined in sections XII and XIII of the online application questionnaire which
can be found at https://calt.cms.gov/sf/go/doc28817?nav=1. Also, a State-based Marketplace
must provide an opportunity for individuals to opt to not receive financial assistance and
apply for coverage in a QHP without requesting information on income or other criteria
related only to insurance affordability programs. In addition, when questions only apply to
certain age groups or genders, states should ask them on online applications only when they
are relevant. On paper applications, threshold questions which lead to appendices are one
approach to streamline forms and minimize burden.
4. In accordance with the regulations on the use of the Federal Data Services Hub and other
electronic data sources, states must first rely on available electronic data sources and should
request paper documentation only when electronic data is insufficient or inconsistent. The
state may only request paper documentation when an individual’s attestation conflicts with
electronic data, or when there is no electronic data available to verify an individual’s
attestation. (See 42 CFR 435.945-435.956 and 457.330-457.380, and 45 CFR 155.315)
Customizing the Model Application (No Approval Required)
There are a number of ways that a state may adapt the model application without need for
formal approval from CMS as an alternative application. These include:
1. Adding the state Marketplace, Medicaid, and CHIP agency or program names and contact
information to the application. It is important that the state’s application provide the
appropriate contact information for applicants to mail the paper application, contact the
applicable call center, and access online help tools.
2. Changing the colors, logos, icons, and pictures on the model application to reflect branding
appropriate for that state. This includes removing CMS logos from the application.
3. Eliminating questions that are not relevant to the state’s eligibility rules. The model online
application includes some questions that are not relevant to all states. For example, a state
that does not take 40 work quarters into consideration for status as a qualified non-citizen
does not need to include the associated question from the model application. This same
principle applies to the paper application.
4. If the state has additional income or other verification data sources outside of those received
from the Federal Data Services Hub that can be used to pre-populate the current income
section of the online application, those sources may be included as part of the application
process without formal approval. States may adjust the income section of the application to
account for the data sources and verification criteria to be used by the state. For example, if a
state Medicaid or CHIP agency will not be using or storing federal tax information (FTI),
then the state would not include the “expedited” income section as it exists in the model
online application. However, state Medicaid and CHIP agencies will still need to request
attestations of annual income on the application in order to determine potential eligibility for
APTC.

4

5. Adding language to the privacy statement or rights and responsibilities section of the
application, if required by state law or regulation.
6. Changing the placement and order of questions regarding contact information for the
household, and removal of the question about text messaging if the state does not plan to
send text messages to individuals.
Modifications that Minimize Consumer Burden (No Approval Required)
States may add or change the model application questions so that their application reflects the
eligibility policies in place in the state. Formal approval from CMS is not required for these
changes if they do not add burden on the consumer. Examples of these types of acceptable
modifications include:
1. The removal of questions when a state elects to address an issue post-eligibility. States may
also tailor questions to make them more state-specific, such as including the state definition
of “temporary” in the question regarding residency or the state definition of “full-time
student” in the question about student status.
2. Changing the order of questions, as long as the change does not impede the online
application’s dynamic nature. For example, a state could change the order of income
questions within the income section, but must collect full income and household information
early enough in the application so that only questions applicable to the relevant insurance
affordability program or programs are asked (see item 3 in the “General Principles” section,
above).
3. When needed to complete a MAGI-based eligibility determination, states may add questions
relating to a state option that is not supported in the Federally-facilitated Marketplace’s
eligibility assessment or determination logic. This may include questions relating to family
planning, state-only funded eligibility groups, state premium assistance programs, and
exceptions to waiting periods for CHIP coverage.
4. Making the application more dynamic to adapt to the state’s cascade of Medicaid eligibility
categories.
Development and Approval of Alternative Applications – Modifications that Require CMS
Approval
If your state’s application differs from the model application in ways other than those described
in the previous sections (which do not require CMS approval), CMS will review these changes to
ensure that the state’s application is consistent with the applicable statute and regulations, and
maintains the principle of minimizing burden on the consumer. Some examples of changes that
would require approval include:
1. A different implementation of the option to consider reasonably predictable future changes in
income.

5

2. A different mechanism to determine whether dependents and children have federal income
tax filing requirements.
3. Different “reasonable explanation” questions for addressing inconsistencies between income
or household size information provided on the application and information from with
electronic data sources used for verification.
4. A different approach to the timing of checking electronic data sources, e.g., at the end of the
application after all questions have been asked, rather than verifying with electronic data
sources as questions are asked at earlier points in the application process. In this situation, a
state may be considering eliminating questions that CMS has included based on data
matching, including the questions soliciting reasonable explanations for discrepancies with
income data and the “expedited” income section.
5. The addition of questions related to eligibility for Medicaid on a basis other than MAGI.
Please see information further below on the use of a supplemental form for non-MAGI
Medicaid questions.
Special Considerations for Multi-benefit Applications
Many states have expressed interest in using a multi-benefit human services application as the
base for their alternative application. This approach is acceptable if the application collects
sufficient information to determine MAGI-based eligibility for all insurance affordability
programs. These applications include questions related to other benefit programs, such as the
Supplemental Nutrition Assistance Program (SNAP). These types of questions may be included
on a single streamlined application, as long as the state clearly indicates the additional questions
are optional, or not required for submission, and therefore do not serve as a barrier to the MAGI
determination. States may not deny or delay eligibility for an insurance affordability program
due to missing or unverified information pertaining only to a non-health program. States that
elect to make available a multi-benefit application must also ensure the opportunity for an
applicant to file a health coverage-only application.
Non-MAGI Based Medicaid Applications
For individuals seeking Medicaid eligibility on a basis other than MAGI, states may use a
combination of the model single, streamlined application (or a CMS-approved single,
streamlined application) and supplemental forms to collect the information needed to determine
eligibility, or states may use a completely separate application designed specifically for this
population. If a state chooses to ask non-MAGI questions through a separate supplemental form,
or through a completely separate application, these materials should be submitted to CMS in
accordance with 42 CFR 435.907, but do not require CMS approval prior to use.
Medicaid agencies seeking to incorporate non-MAGI related questions in their alternative
application must ensure that these questions do not add burden on the consumer completing the
application. In an online application, these questions should only be asked of individuals who
are potentially eligible for Medicaid on a basis other than MAGI, such as when the applicant
answers affirmatively to one of the non-MAGI screening questions. On a paper application, the

6
state must clearly indicate that these questions are optional and are posed to the applicant only if
relevant. Under both formats, the MAGI-based eligibility determination must not be delayed
while information is collected to make the non-MAGI eligibility determination.
Process for Submission and Approval of Alternative Applications
Starting this year, for State-based Marketplaces, the state’s submission of its Marketplace
Blueprint application will indicate the state’s intent to use either the model single, streamlined
application or a CMS-approved alternative application. As part of the Blueprint application, the
State-based Marketplace should submit the material described below for CMS review and
approval. For State-based Marketplace states that develop an alternative application, decisions
pertaining to the approval of the state’s application will be conferred by the Center for Consumer
Information and Insurance Oversight (CCIIO). CMS is committed to providing states with a
coordinated, streamlined review process and CCIIO will conduct its review of State-based
Marketplace alternative applications in close consultation with the Center for Medicaid and
CHIP Services.
For Medicaid and CHIP agencies, the review and approval of alternative applications will be
through the State Plan Amendment (SPA) process. CMS will soon be releasing SPA pages to
assist states in indicating their decision to use the model single, streamlined application or an
alternative application. The approval of alternative applications will occur within the timeframes
required by the SPA process, but CMS will make every effort to expedite technical assistance
and requests for additional information so that states have time to implement changes and reach
resolution. For Medicaid/CHIP agencies that develop an alternative application, decisions
pertaining to the approval of the state’s application will be conferred by the Center for Medicaid
and CHIP Services (CMCS). Likewise, CMCS will conduct its review of Medicaid and/or
CHIP-developed alternative applications in close consultation with CCIIO.
For the paper application, states should submit a full copy of the proposed alternative form and
any accompanying supplements and instructions which relate to a MAGI-based determination.
For the online application, the state may submit 1) a questionnaire document in a format similar
to the model application online questionnaire; 2) a packet of screenshots depicting the screens a
family completing the alternative application would see, and/or 3) a flow chart demonstrating the
logic that takes applicants between sections and questions on the online application. CMS may
also request an interactive demonstration of the proposed online application.
States should also provide an analysis document that identifies and describes key differences
between the model application and the state’s alternative application, in terms of the
modifications that require CMS approval. Differences that do not require CMS approval do not
need to be included in this document, but would be helpful to note and may expedite the review
process. States using a common IT vendor to develop their core application can submit one
analysis document for the vendor-developed core application, along with a state-specific analysis
describing only the state-specific modifications made, or proposed, to the core application that
represents differences from the model application. Upon receipt of a submission, CMS will
contact the state to confirm receipt, and conduct its review.
Approval of Alternative Applications for Coverage Year 2014

7
CMS recognizes that a unique set of circumstances exist for State-based Marketplaces, as well as
Medicaid and CHIP agencies, who are implementing applications for coverage beginning on
January 1, 2014. Specifically, we are aware of the challenges posed by the amount of
development work that states had completed on their applications and eligibility systems prior to
the release of the model application and the release of this guidance. CMS may offer an
expedited approval process, as necessary, for states and CMS will allow for conditional approval
of an alternative application for 2014.
In order to receive conditional approval of an alternative application, a state must: 1) attest that
the application meets, or will meet by a certain date, all applicable regulatory requirements
described in the “General Principles” section of this document; 2) attest that the design of the
state’s application took into consideration, or aligns with, the proposed model single, streamlined
application released on January 29, 2013; and 3) provide the material described in the section
above, “Process for Submissions of Alternative Applications,” for CMS review. A state must
also submit a proposed timeline towards addressing any recommendations identified through
CMS’ review.
In order to receive full approval from CMS, a state must demonstrate that all applicable
regulatory requirements are met by doing the following: 1) modifying its application based on
recommendations identified by CMS’ review, or modifying its application to align with the
model application. This includes modifications to core application functionality that is shared
across multiple states, through the use of a common IT vendor. CMS will evaluate the State’s
proposed timeline for such modifications and will arrive at an agreed-upon timeline between
CMS and the state; 2) subsequently submitting evidence of the modifications, or submitting
evidence indicating alignment with the model application, for CMS review. This evidence can
be submitted as part of regular or ad-hoc reviews conducted by CMS (e.g., Exchange Life Cycle
Reviews, Gate Reviews, Design Reviews, and/or Implementation Reviews).
States intending to implement alternative applications for coverage year 2014 may begin
requesting CMS approval upon the release of this guidance, and will need to receive full
approval of their applications in 2014. CMS will make every effort to work with states in
achieving conditional or full approval to states in as timely a manner as possible.
Technical Assistance
CMS is committed to providing states with a coordinated technical assistance process to states in
their development of alternative applications. CMS remains available to provide technical
assistance to states to facilitate adoption of the model application, in their development of
alternative applications. CMS staff is available to review draft materials, participate in
discussions and to join interactive demonstrations with states. Questions from Medicaid and
CHIP agencies regarding this guidance can be directed to Anne Marie Costello, Director of the
Division of Eligibility, Enrollment and Outreach at CMCS at 410-786-5175. Questions from
State-based Marketplaces regarding this guidance can be directed to Hilary Dalin, Director of the
State Technical Assistance Division, State Exchange Group at CCIIO at 301-492-4343, or Jenny
Chen in the State Exchange Group at CCIIO at 301-492-5156.

